                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     TERRENCE HOLMES,                       :
                                            :
            Plaintiff                       :
                                            :    CIVIL ACTION NO. 3:17-CV-1567
       v.                                   :
                                            :             (Judge Caputo)
     PA DEPT. OF CORRECTIONS, et al.,       :
                                            :
            Defendants                      :

                                 MEMORANDUM

I.      Introduction

        Terrence Holmes, proceeding pro se and in forma pauperis, filed this civil rights

action pursuant to 42 U.S.C. § 1983 concerning his medical care while housed at the

Coal Township State Correctional Institution (SCI-Coal Township).       Specifically, Mr.

Holmes argues that his complaints of left nipple discharge, which was ultimately

diagnosed as breast cancer, was improperly treated by Defendants. He also argues

that Defendants delayed ordering dialysis for his kidney disease causing his kidney

functions to decline.   This matter proceeds on the May 2019 Amended Complaint.

(ECF No. 15.) Plaintiff names Nicholle Boguslaw, PA-C and Dr. Michael Moclock, two

of the contract medical care providers employed at SCI-Coal Township, as Defendants.

        Presently before the Court is Mr. Holmes Motion to Compel Defendants to

produce his medical records which they obtained from the Pennsylvania Department of

Corrections. (ECF No. 26.) The motion has been fully briefed, and for the following

reasons, the motion will be denied.
II.    Standard of Review

       Federal Rule of Civil Procedure 26(b)(1) defines the scope of discovery as “any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to

the needs of the case.” This scope formally included matters that were “reasonably

calculated” to lead to the discovery of relevant evidence, but Rule 26 as amended, no

longer includes this language. A matter is relevant if “it has any tendency to make a fact

more or less probable than it would be without the evidence; and, the fact is of

consequence in determining the action.” Fed. R. Evid. 401. The scope and conduct of

discovery are within the sound discretion of the trial court. In re Cendant Corp. Sec.

Litig., 343 F.3d 658, 661-62 (3d Cir. 2003); see also McConnell v. Canadian Pacific

Realty Co., 280 F.R.D. 188, 192 (M.D. Pa. 2011) (“Rulings regarding the proper scope

of discovery, and the extent to which discovery may be compelled, are matters

consigned to the Court’s discretion and judgment.”).

       Federal Rules of Civil Procedure 33 and 34 provide that a party upon whom

interrogatories and requests for production of documents have been served shall serve

a copy of the answers, and objections, if any, to such discovery requests within thirty

days after the service of the requests. Fed. R. Civ. P. 33(b)(2) and 34(b)(2)(A). A

shorter or longer time may be directed by court order or by stipulation of the parties.

(Id.; see also Fed. R. Civ. P. 29.)

       Rule 37 of the Federal Rules of Civil Procedure governs motions to compel

discovery. Under Rule 37(a), a party may file a motion to compel discovery when the

opposing party fails to respond or provides incomplete or evasive answers to properly

propounded document request or interrogatories. See Fed. R. Civ. P. 37(a)(3)(B)(iii -




                                          -2-
iv). Pursuant to Fed. R. Civ. P. 37(a)(5)(A), if a motion to compel is granted, “the court

must, after giving an opportunity to be heard, require the party or deponent whose

conduct necessitated the motion, the party or deponent whose conduct necessitated the

motion, the party or attorney advising that conduct, or both to pay the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees.”



III.   Discussion

       Mr. Holmes’ motion to compel takes issue with the Defendants’ response to his

request for a copy of his medical records. (ECF No. 26.) The Defendants argue that

Mr. Holmes medical records are property of the Pennsylvania Department of

Corrections (DOC) and while the Defendants possess a copy of his medical records,

Mr. Holmes has access to his own records via the DOC’s Release of Information Policy,

DC-ADM 003.1

       Pursuant to Fed. R. Civ. P. 34(a)(1), “a party may serve on any other party a

request within the scope of Rule 26(b) … to produce and permit the requesting party or

its representative to inspect copy, test, or sample … items in the responding party’s

possession, custody, or control”.     Given the medical issues at hand, Mr. Holmes’

medical records for the period of his incarceration at SCI-Coal Township are relevant. It

is easy to envision how the requested documents could lead to the discovery of

admissible evidence. With that said, however, the Court notes that Mr. Holmes seeks to

compel Defendants to produce documents that are readily available to him and can


       1
          A copy of the DOC’s DC-ADM 003, Release of Information policy is available via the
DOC’s website at https://www.cor.pa.gov. (Search: About Us/DOC Policies/003 Release of
Information; last visited September 10, 2019).



                                           -3-
easily obtain outside of the discovery process. Moreover, he is currently housed at SCI-

Laurel Highlands where his complete medical record is also located. Aside from noting

that Defendants “have the copies of [his medical records] in their possession and can

provide copies to the plaintiff,” Mr. Holmes does not suggest why he cannot review his

medical records at SCI-Laurel Highlands by following the practice outlined in DC-ADM

003. (ECF No. 26 at 2.) He also does not argue he attempted to utilize the DOC’s

available prison procedures to access his medical records and obtain copies, or that the

DOC ignored, delayed, or refused to answer his request to review his chart. Also, to the

extent Mr. Holmes believes the discovery process requires Defendants to “provide

copies [of his medical records] to plaintiff,” he is incorrect. The discovery process only

makes the responsive document available to him for inspection and copying,

Defendants are not required to provide him with gratis copies. There "is no provision in

the [in forma pauperis] statute for the payment by the government of the costs of

discovery copies, deposition transcripts, or any other litigation expenses, and no other

statute authorizes courts to commit federal monies for payment of the necessary

expenses in a civil suit brought by an indigent litigant." Tabron v. Grace, 6 F.3d 147,

159 (3d Cir. 1993).2




       2
         If Mr. Holmes does not have sufficient funds in his account to pay for the portions of his
medical record he wishes to copy, he should consult the Inmate Handbook to see if he qualifies
for copying costs as an indigent.



                                               -4-
IV.    Conclusion

       Accordingly, Mr. Holmes’ motion to compel the Defendants “to provide [him with]

copies” of his medical records will be denied. If Mr. Holmes needs additional time to

review his medical records prior to filing his brief in opposition to Defendants’ motion for

summary judgment, which is due by Friday, September 27, 2019, see ECF No. 25, he

simply needs to file an appropriate motion for enlargement of time.

       An appropriate order follows.



Date: September 16, 2019                         A. Richard Caputo_________
                                                 A. RICHARD CAPUTO
                                                 United States District Judge




                                           -5-
